         Case 2:18-cv-00187-KS-FKB Document 21 Filed 09/30/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION


CEDRIC A. HEIDELBERG                                                              PLAINTIFF


VS.                                                  CIVIL ACTION NO. 2:18-cv-187-KS-FKB


ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY                                               DEFENDANT



                                             ORDER

         This cause came on this date to be heard upon the Report and Recommendation of the

United States Magistrate Judge entered herein on July 30, 2020, after referral of hearing by this

Court, no objections having been filed as to the Report and Recommendation, and the Court,

having fully reviewed the same as well as the record in this matter, and being duly advised in the

premises, finds that said Report and Recommendation should be adopted as the opinion of this

Court.

         IT IS, THEREFORE, ORDERED that the Report and Recommendation be, and the same

hereby is, adopted as the finding of this Court, and the Complaint is hereby remanded to the

Commissioner for further consideration and explanation as to whether Heidelberg met listings

4.02, 4.04, and 4.05.. A separate judgment will be entered herein in accordance with this Order

as required by Rule 58 of the Federal Rules of Civil Procedure.

         SO ORDERED, this the _30th___ day of September,2020.



                                             ____s/Keith Starrett__________________
                                             UNITED STATES DISTRICT JUDGE
